DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/088,088, filed on 7/5/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/22 has been considered by the examiner.

Drawings
The drawings  received on 4/26/22 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 14 of U.S. Patent No. 11,256,034. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the examined claim.

Application No. 17/729,340
US Patent No. 11,356,034
Clam 1. A method for controlling a multi-level inverter, comprising: when an output voltage of a bridge arm of the multi-level inverter has crossed zero, wherein switching elements in each bridge arm of the multi-level inverter comprise an internal tube, an external tube, and a clamping tube, wherein the internal tube and the external tube are connected in series between a positive bus and a negative bus, wherein the clamping tube is connected between a common terminal of the internal tube and the external tube and a bus, and wherein the internal tube is a low-frequency switching element and the external tube and the clamping tube are high-frequency switching elements, controlling a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero, or controlling two clamping tubes to be both on within the predetermined time period after the output voltage crosses zero.  

Clam 1. A method for controlling a multi-level inverter, comprising: detecting whether an output voltage of a bridge arm of the multi-level inverter has crossed zero, wherein switching elements in each bridge arm of the multi-level inverter comprise an internal tube, an external tube, and a clamping tube, wherein the internal tube and the external tube are connected in series between a positive bus and a negative bus, wherein the clamping tube is connected between a common terminal of the internal tube and the external tube and a bus, and wherein the internal tube is a low-frequency switching element and the external tube and the clamping tube are high-frequency switching elements and in response to detecting that the output voltage of the bridge arm of the multi-level inverter has crossed zero, controlling a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero, or controlling two clamping tubes to be both on within the predetermined time period after the output voltage crosses zero.  

Clam 2. The method according to claim 1, wherein when the output voltage crosses zero from a positive half cycle, controlling a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero comprises: controlling a clamping tube in a lower half bridge to be on within the predetermined time period after the output voltage crosses zero.  

Clam 2. The method according to claim 1, wherein when the output voltage crosses zero from a positive half cycle, controlling a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero comprises: controlling a clamping tube in a lower half bridge to be on within the predetermined time period after the output voltage crosses zero.  

Clam 3. The method according to claim 1, wherein when the output voltage crosses zero from a negative half cycle, controlling a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero comprises: controlling a clamping tube in an upper half bridge to be on within the predetermined time period after the output voltage crosses zero.  

Clam 3. The method according to claim 1, wherein when the output voltage crosses zero from a negative half cycle, controlling a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero comprises: controlling a clamping tube in an upper half bridge to be on within the predetermined time period after the output voltage crosses zero.  

Clam 4. The method according to claim 1, wherein the predetermined time period after the output voltage crosses zero is: a first high-frequency switching cycle after the output voltage crosses zero.  

Clam 4. The method according to claim 1, wherein the predetermined time period after the output voltage crosses zero is: a first high-frequency switching cycle after the output voltage crosses zero.  

Clam 5. The method according to claim 1, wherein a first dead time corresponding to the high- frequency switching elements is shorter than a second dead time corresponding to the low- frequency switching elements.  

Clam 5. The method according to claim 1, wherein a first dead time corresponding to the high- frequency switching elements is shorter than a second dead time corresponding to the low- frequency switching elements.  

Clam 6. The method according to claim 2, further comprising: after a second dead time corresponding to the low-frequency switching elements expires, controlling an internal tube in the lower half bridge to be on.  

Clam 6. The method according to claim 2, further comprising: after a second dead time corresponding to the low-frequency switching elements expires, controlling an internal tube in the lower half bridge to be on.  

Clam 7. The method according to claim 3, further comprising: after a second dead time corresponding to the low-frequency switching elements expires, controlling an internal tube in the upper half bridge to be on.  

Clam 7. The method according to claim 3, further comprising: after a second dead time corresponding to the low-frequency switching elements expires, controlling an internal tube in the upper half bridge to be on.  

Clam 8. An apparatus for controlling a multi-level inverter, comprising: a detection circuit to detect an output voltage of a bridge arm of a multi-level inverter, wherein switching elements in each bridge arm of the multi-level inverter comprise an internal tube, an external tube, and a clamping tube, wherein the internal tube and the external tube are connected in series between a positive bus and a negative bus, wherein the clamping tube is connected between a common terminal of the internal tube and the external tube and a bus, and wherein the internal tube is a low-frequency switching element and the external tube and the clamping tube are high-frequency switching elements; and a control device to: when the detection circuit detects that the output voltage has crossed zero, control a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero, or control two clamping tubes to be both on within the predetermined time period after the output voltage crosses zero.  

Clam 8. An apparatus for controlling a multi-level inverter, comprising: a detection circuit to detect an output voltage of a bridge arm of a multi-level inverter has crossed zero, wherein switching elements in each bridge arm of the multi-level inverter comprise an internal tube, an external tube, and a clamping tube, wherein the internal tube and the external tube are connected in series between a positive bus and a negative bus, wherein the clamping tube is connected between a common terminal of the internal tube and the external tube and a bus, and wherein the internal tube is a low-frequency switching element and the external tube and the clamping tube are high-frequency switching elements; and a control device to: when the detection circuit detects that the output voltage has crossed zero, control a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero, or control two clamping tubes to be both on within the predetermined time period after the output voltage crosses zero.  

Clam 9. The apparatus according to claim 8, wherein when the output voltage crosses zero from a 21positive half cycle, controlling a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero comprises: controlling a clamping tube in a lower half bridge to be on within the predetermined time period after the output voltage crosses zero.  

Clam 9. The apparatus according to claim 8, wherein when the output voltage crosses zero from a 21positive half cycle, controlling a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero comprises: controlling a clamping tube in a lower half bridge to be on within the predetermined time period after the output voltage crosses zero.  

Clam 10. The apparatus according to claim 8. wherein when the output voltage crosses zero from a negative half cycle, controlling a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero comprises: controlling a clamping tube in an upper half bridge to be on within the predetermined time period after the output voltage crosses zero.  

Clam 10. The apparatus according to claim 8. wherein when the output voltage crosses zero from a negative half cycle, controlling a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero comprises: controlling a clamping tube in an upper half bridge to be on within the predetermined time period after the output voltage crosses zero.  

Clam 11. The apparatus according to claim 8, wherein the predetermined time period after the output voltage crosses zero is: a first high-frequency switching cycle after the output voltage crosses zero.
Clam 11. The apparatus according to claim 8, wherein the predetermined time period after the output voltage crosses zero is: a first high-frequency switching cycle after the output voltage crosses zero.






Clam 15. A multi-level inverter, comprising: a voltage detection circuit to detect an output voltage of a bridge arm of the multi-level inverter, wherein switching elements in each bridge arm of the multi-level inverter comprise an internal tube, an external tube, and a clamping tube. n herein the internal tube and the external tube are connected in series between a positive bus and a negative bus, wherein the clamping tube is connected between a common terminal of the internal tube and the external tube and a bus, and wherein the internal tube is a low-frequency switching element and the external tube and the clamping tube are high-frequency switching elements; and a controller to: when the voltage detection circuit detects that the output voltage has crossed zero, control a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero, or control two clamping tubes to be both on within the predetermined time period after the output voltage crosses zero.  
Clam 12. A multi-level inverter, comprising: a voltage detection circuit to detect an output voltage of a bridge arm of the multi-level inverter has crossed zero, wherein switching elements in each bridge arm of the multi-level inverter comprise an internal tube, an external tube, and a clamping tube. n herein the internal tube and the external tube are connected in series between a positive bus and a negative bus, wherein the clamping tube is connected between a common terminal of the internal tube and the external tube and a bus, and wherein the internal tube is a low-frequency switching element and the external tube and the clamping tube are high-frequency switching elements; and a controller to: when the voltage detection circuit detects that the output voltage has crossed zero, control a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero, or control two clamping tubes to be both on within the predetermined time period after the output voltage crosses zero.  
Clam 16. The multi-level inverter according to claim 15, wherein when the output voltage crosses zero from a positive half cycle, controlling a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero comprises: controlling a clamping tube in a lower half bridge to be on within the predetermined time period after the output voltage crosses zero.  

Clam 13. The multi-level inverter according to claim 12, wherein when the output voltage crosses zero from a positive half cycle, controlling a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero comprises: controlling a clamping tube in a lower half bridge to be on within the predetermined time period after the output voltage crosses zero.  

Clam 17. The multi-level inverter according to claim 15, wherein when the output voltage crosses zero from a negative half cycle, controlling a corresponding clamping tube to be on within the predetermined time period after the output voltage crosses zero comprises: controlling a clamping tube in an upper half bridge to be on within the predetermined time period after the output voltage crosses zero.  

Clam 14. The multi-level inverter according to claim 12, wherein when the output voltage crosses zero from a negative half cycle, controlling a corresponding clamping tube to be on within the predetermined time period after the output voltage crosses zero comprises: controlling a clamping tube in an upper half bridge to be on within the predetermined time period after the output voltage crosses zero.  











Allowable Subject Matter
Claims 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
      Xu et al. (US 10,084,391 B2) disclose an inverter, method and device for controlling the same.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838